Mayes, J.,
delivered the opinion of the court.
When the declaration is carefully analyzed, it will be seen that the suit is based solely upon the alleged negligence of the engineer in running his engine and tender over a rough roadbed at an unusual, dangerous and high rate of speed. A great deal more is said in the declaration, but the negligence and carelessness of the engineer in running his engine and tender over a rough and bad road at an unusual, dangerous and high rate of speed constitutes the sole cause of action.

Under the case as made by the declaration, no cause of liability is shown on the part of appellee, ano.I, the judgment of the court below in sustaining the demurrer and dismissing the suit being correct, the case is affirmed.